Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to the Non-Final Office Action of 28‐April‐2021, applicant has filed a set of Amendments on 31‐May‐2021 [herein “Amendments”]. In the Amendments, the Applicant has amended claims 13 through 16. A brief discussion of the amendments follows.
Regarding claim 13, Applicant has modified the phrase “to define one or more code block groups” to now read as “to define two or more code block groups”. In addition, the following limitation has been added at the end of the claim: “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”.
Regarding claim 14, Applicant has modified the phrase “defining one or more code block groups” to now read as “defining two or more code block groups”. In addition, the following limitation has been added at the end of the claim: “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”.
Regarding claim 15, Applicant has modified the phrase “to define one or more code block groups” to now read as “to define two or more code block groups”. In addition, the following limitation has been added at the end of the claim: “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”.
Regarding claim 16, Applicant has modified the phrase “defining one or more code block groups” to now read as “defining two or more code block groups”. In addition, the “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”.

Response to Arguments
 In response to the Non-Final Office Action of 28‐April‐2021, applicant has filed a set of Arguments/Remarks on 31‐May‐2021 [herein “Arguments/Remarks”]. These Arguments/Remarks have been fully considered but are not found persuasive.
Applicant presents two primary arguments, both directed to the U.S.C. 103 rejection of independent claim 13, essentially arguing that the prior art of record from the Non-Final Office Action (WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”], in view of U.S. Patent Publication 20120005550 (Ito)).
In the first argument, applicant summarizes the argument as “(i) Neither Khan nor Ito teaches defining two or more code block groups based on a predetermined number”. Examiner respectfully disagrees with this conclusion by noting the following teachings from Khan: “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) plus “In another embodiment of the invention, multiple OFDM symbols in a subframe are separated into numbers of groups with the boundary between at least two groups located in the Reference Signal (RS) OFDM symbols, or those OFDM symbols right before or right after the RS OFDM symbols. Each group contains resource elements that will carry coded bits from at least one code block” (Page 12A, Paragraph 1), where Examiner notes the determination of the boundaries is equivalent to determining the number of groups.
In the second argument, Applicant summarizes the argument as: “(ii) Neither Khan nor Ito teaches attaching a cyclic redundancy check to each code block of multiple code block groups”. Examiner respectfully disagrees with this conclusion as well, by noting the following teachings from Khan: “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) plus “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).
As a result of these arguments, Applicant concludes that all independent claims (13 – 16) and the claims which depend from them (17 – 21) should be allowed. Examiner also respectfully disagrees with this conclusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 13 –	
	Independent claim 13 contains a first limitation which states “to attach one cyclic redundancy check to each of the plurality of code blocks” and a second limitation at the end of the claim which states “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”, but it is not clear from the claim language whether these limitations refer to the same “cyclic redundancy check”. As a result, claim 13 is rejected under US.C. 112(b) for a lack of clarity, and all claims dependent on claim 13 (claims 17 and 21) are also rejected. For purposes of further examination, it will be assumed that these claims do refer to the same “cyclic redundancy check”.

Regarding independent claims 14 –	
	Independent claims 14 contains a first limitation which states “attaching one cyclic redundancy check to each of the plurality of code blocks” and a second limitation at the end of the claim which states “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”, but it is not clear from the claim language whether these limitations refer to the same “cyclic redundancy check”. As a result, claim 14 is rejected under US.C. 112(b) for a lack of clarity, and all claims dependent on claim 14 (claim 18) is also rejected. For purposes of further examination, it will be assumed that these claims do refer to the same “cyclic redundancy check”.

Regarding independent claims 15 –	
	Independent claims 15 contains a first limitation which states “to attach one cyclic redundancy check to each of the plurality of code blocks” and a second limitation at the end of the claim which states “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”, but it is not clear from the claim language whether these limitations refer to the same “cyclic redundancy check”. As a result, claim 15 is rejected under US.C. 112(b) for a lack of clarity, and all claims dependent on claim 15 (claim 19) is also rejected. For purposes of further examination, it will be assumed that these claims do refer to the same “cyclic redundancy check”.

Regarding independent claims 16 –	
	Independent claims 16 contains a first limitation which states “attaching one cyclic redundancy check to each of the plurality of code blocks” and a second limitation at the end of the claim which states “wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups”, but it is not clear from the claim language whether these limitations refer to the same “cyclic redundancy check”. As a result, claim 16 is 

Claim Rejections - 35 USC § 102
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”].
Regarding claim 13 –
	Khan teaches a terminal device comprising “the present invention provides a transmitter” plus “In a fourth aspect, the present invention provides a receiver” (Page 4, “SUMMARY OF THE INVENTION”).
Khan also teaches determination circuitry configured to determine a first number of code block groups; (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph) plus “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group” (Abstract) plus “In another embodiment of the invention, multiple OFDM symbols in a subframe are separated into numbers of groups with the boundary between at least two groups located in the Reference Signal (RS) OFDM symbols, or those OFDM symbols right before or right after the RS OFDM symbols. Each group contains resource elements that will carry coded bits from at least one code block” (Page 12A, Paragraph 1), where Examiner notes the determination of the boundaries is equivalent to determining the number of groups. plus “a grouper arranged to group the plurality of code blocks into a plurality of groups, with each of the plurality of groups containing the encoded data bits of at least one of the plurality of code blocks from the encoder” (Page 47, claim 4)
Additionally, Khan teaches code block segmentation circuitry configured to segment an input bit sequence into a plurality of code blocks; “separator arranged to segment a transport block of data into a plurality of code blocks of data bits;” (Page 4, “SUMMARY OF THE INVENTION”).
	Khan further teaches and encoding circuitry configured to perform channel encoding of each of the plurality of code blocks “an encoder arranged to encode the data bits of the plurality of code blocks” (Page 4, “SUMMARY OF THE INVENTION”).
and to define two or more code block groups based on the first number (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph).
	Khan teaches to attach one cyclic redundancy check to each of the plurality of code blocks, “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2)
	Khan also teaches wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups, “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) – Examiner’s note: this describes the separation of the code blocks into two or more groups; plus “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).

Regarding claim 14 –
 	Khan teaches determining, by determination circuitry, a first number of code block groups; (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph) plus “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group” (Abstract) plus “In another embodiment of the invention, multiple OFDM symbols in a subframe are separated into numbers of groups with the boundary between at least two groups located in the Reference Signal (RS) OFDM symbols, or those OFDM symbols right before or right after the RS OFDM symbols. Each group contains resource elements that will carry coded bits from at least one code block” (Page 12A, Paragraph 1), where Examiner notes the determination of the boundaries is equivalent to determining the number of groups. plus “a grouper arranged to group the plurality of code blocks into a plurality of groups, with each of the plurality of groups containing the encoded data bits of at least one of the plurality of code blocks from the encoder” (Page 47, claim 4).
Khan also teaches segmenting, by code block segmentation circuitry, an input bit sequence into a plurality of code blocks “separator arranged to segment a transport block of data into a plurality of code blocks of data bits;” (Page 4, “SUMMARY OF THE INVENTION”).
In addition, Khan teaches and performing, by encoding circuitry, channel encoding of each of the plurality of code blocks, “an encoder arranged to encode the data bits of the plurality of code blocks” (Page 4, “SUMMARY OF THE INVENTION”).
and defining two or more code block groups based on the first number, (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph).
Khan teaches and attaching one cyclic redundancy check to each of the plurality of code blocks, “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).
 Khan also teaches wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups, “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) – Examiner’s note: this describes the separation of the code blocks into two or more groups; plus “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).


	Khan teaches a base station device comprising: “the present invention provides a transmitter” plus “In a fourth aspect, the present invention provides a receiver” (Page 4, “SUMMARY OF THE INVENTION”).
Khan also teaches determination circuitry configured to determine a first number of code block groups; (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph) plus “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding” (Abstract) plus “In another embodiment of the invention, multiple OFDM symbols in a subframe are separated into numbers of groups with the boundary between at least two groups located in the Reference Signal (RS) OFDM symbols, or those OFDM symbols right before or right after the RS OFDM symbols. Each group contains resource elements that will carry coded bits from at least one code block” (Page 12A, Paragraph 1), where Examiner notes the determination of the boundaries is equivalent to determining the number of groups. plus “a grouper arranged to group the plurality of code blocks into a plurality of groups, with each of the plurality of groups containing the encoded data bits of at least one of the plurality of code blocks from the encoder” (Page 47, claim 4).
In addition, Khan teaches code block segmentation circuitry configured to segment an input bit sequence into a plurality of code blocks “separator arranged to segment a transport block of data into a plurality of code blocks of data bits;” (Page 4, “SUMMARY OF THE INVENTION”).
	Khan also teaches encoding circuitry configured to perform channel encoding of each of the plurality of code blocks, “an encoder arranged to encode the data bits of the plurality of code blocks” (Page 4, “SUMMARY OF THE INVENTION”).
Khan further teaches and to define two or more code block groups based on the first number, (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph).
Khan teaches and to attach one cyclic redundancy check to each of the plurality of code blocks, “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).
Khan also teaches wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups, “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) – Examiner’s note: this describes the separation of the code blocks into two or more groups; plus “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).

Regarding claim 16 –
Khan teaches determining, by determination circuitry, a first number of code block groups; (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph) plus “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group” (Abstract) plus “In another embodiment of the invention, multiple OFDM symbols in a subframe are separated into numbers of groups with the boundary between at least two groups located in the Reference Signal (RS) OFDM symbols, or those OFDM symbols right before or right after the RS OFDM symbols. Each group contains resource elements that will carry coded bits from at least one code block” (Page 12A, Paragraph 1), where Examiner notes the determination of the boundaries is equivalent to determining the number of groups. plus “a grouper arranged to group the plurality of code blocks into a plurality of groups, with each of the plurality of groups containing the encoded data bits of at least one of the plurality of code blocks from the encoder” (Page 47, claim 4).
segmenting, by code block segmentation circuitry, an input bit sequence into a plurality of code blocks, “separator arranged to segment a transport block of data into a plurality of code blocks of data bits;” (Page 4, “SUMMARY OF THE INVENTION”).
Khan additionally teaches performing, by encoding circuitry, channel encoding of each of the plurality of code blocks, “an encoder arranged to encode the data bits of the plurality of code blocks” (Page 4, “SUMMARY OF THE INVENTION”).
Khan also teaches and defining two or more code block groups based on the first number, (Figure 16) plus “As illustrated in Figure 16, there are a number of Ncb code blocks in transmission for this transport block” (Page 28, Second Paragraph).
Khan teaches attaching one cyclic redundancy check to each of the plurality of code blocks, “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).
Khan also teaches wherein one cyclic redundancy check is attached to each of the code blocks of the two or more code block groups, “A method includes separating resource elements from multiple code blocks into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. A method includes separating coded bits from multiple code blocks into different groups, and decoding the code blocks containing coded bits within each group. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block” (Abstract) – Examiner’s note: this describes the separation of the code blocks into two or more groups; plus “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).

Regarding claim 21 –
Khan teaches all the limitations of claim 13 above.
	Khan also teaches wherein each cyclic redundancy check provides error detection to the code block to which that cyclic redundancy check is attached, “In one embodiment of the invention prior to transmission, a CRC is added to each code block to enable error detection for each code block” (Page 9, “DETAILED DESCRIPTION OF THE INVENTION”, Paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”], in view of U.S. Patent Publication 20040268206 (Kim et al) [herein “Kim”].
Regarding claim 17 –
Khan teaches all the limitations of claim 13 above.
Khan does not teach wherein the code block segmentation circuitry is configured to attach a cyclic redundancy check to the input bit sequence.
	Kim, however teaches wherein the code block segmentation circuitry is configured to attach a cyclic redundancy check to the input bit sequence, (Figure 2A, CRC).
	Khan and Kim are analogous art because they are all directed to improved efficiency and accuracy in the encoding and transmission of data in a communications system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data grouping and encoding methods of Khan and the bit stream level 

Regarding claim 18 –
Khan teaches all the limitations of claim 13 above.
Khan does not teach wherein the code block segmentation circuitry attaches a cyclic redundancy check to the input bit sequence.
Kim, however teaches wherein the code block segmentation circuitry attaches a cyclic redundancy check to the input bit sequence, (Figure 2A, CRC).
	Khan and Kim are analogous art because they are all directed to improved efficiency and accuracy in the encoding and transmission of data in a communications system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data grouping and encoding methods of Khan and the bit stream level CRC error correction described by Kim, to provide a predictable result of a flexible communications system with improved error correction capabilities.

Regarding claim 19 –
Khan teaches all the limitations of claim 15 above.
Khan does not teach wherein the code block segmentation circuitry is configured to attach a cyclic redundancy check to the input bit sequence.
Kim, however teaches wherein the code block segmentation circuitry is configured to attach a cyclic redundancy check to the input bit sequence, (Figure 2A, CRC).


Regarding claim 20 –
Khan teaches all the limitations of claim 16 above.
Khan does not teach wherein the code block segmentation circuitry attaches a cyclic redundancy check to the input bit sequence.
Kim, however teaches wherein the code block segmentation circuitry attaches a cyclic redundancy check to the input bit sequence, (Figure 2A, CRC).
	Khan and Kim are analogous art because they are all directed to improved efficiency and accuracy in the encoding and transmission of data in a communications system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data grouping and encoding methods of Khan and the bit stream level CRC error correction described by Kim, to provide a predictable result of a flexible communications system with improved error correction capabilities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111